years later. The order restored all of the civil rights listed in NRS 213.157
                 as amended in 2003.
                             Wright argues that the district court applied the wrong
                 version of NRS 213.157 because he filed his petition before the July 2003
                 effective date of the amendment, and the State conceded during oral
                 argument that the district court should have applied the 2001 version of
                 the statute that was in effect when Wright filed his petition. In light of
                 the State's concession and the presumption that statutes "only operate
                 prospectively, unless it is clear that the drafters intended the statute to be
                 applied retroactively," Sandpointe Apartments, LLC v. Eighth Judicial
                 District Court, 129 Nev. „ 313 P.3d 849, 853 (2013), we agree that
                 the district court erred by restoring Wright's civil rights pursuant to NRS
                 213.157 as amended in 2003.
                             Accordingly, we
                             REVERSE and REMAND this matter to the district court with
                 instructions to grant Wright's petition pursuant to NRS 213.157 (2001).



                                                                                      J.
                                                     Saitta


                                                                                      J.
                                                      Gibbons




                 cc: Armstrong Teasdale, LLP/Las Vegas
                       Churchill County District Attorney/Fallon
                       Churchill County Clerk
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e